Citation Nr: 0502937	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disorder, status post acromioclavicular separation, currently 
rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from June 1955 to 
June 1958.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying an increased evaluation 
from the 20 percent assigned for the veteran's service-
connected acromioclavicular separation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) codified, in 
pertinent part, at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and the duty to assist.  
The VCAA was implemented with the adoption of new 
regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 3.159 
(2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

It appears that the notice may not be complete as to the 
appealed issue.  The provided May 2002 VCAA letter addressed 
generically a claim for service connection, rather than one 
for an increased rating.  Thus, additional notice will be 
undertaken pursuant to the VCAA.  This is not a problem that 
the Board can correct.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when the record is insufficient 
is to address the current nature of a service-connected 
disability.  38 U.S.C.A. § 5103A(d).  Here, while the veteran 
was afforded a VA examination in January 2003 to address his 
acromioclavicular joint separation residuals, that examiner 
did not adequately address the nature and extent of 
disability attributable to the veteran's service-connected 
disorder.  Specifically, while the examiner assessed left 
shoulder impingement syndrome with rotator cuff tendonitis, 
he did not address whether this was part of his 
acromioclavicular separation residuals.  The Board notes in 
this regard that while the acromioclavicular joint and the 
glenohumeral (shoulder) joint are proximate to each other, it 
cannot thereby be concluded that a disorder of one is 
automatically a disorder of the other.  January 2003 VA X-
rays of the left shoulder region showed mild degenerative 
changes of the acromioclavicular and the glenohumeral joints.    

Also upon remand VA examination, the examiner should attempt 
to differentiate the extent of disability attributable to 
acromioclavicular separation residuals, from that 
attributable to documented status post left cerebrovascular 
accident.  It is also unclear whether the arthritis might be 
part of the service-connected disorder.

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion.  A part, which becomes 
disabled on use, must be regarded as seriously disabled.  A 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40 (2003).  Furthermore, the provisions of 38 
C.F.R. § 4.45 (2003) require consideration as to whether 
there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain or weakness is 
demonstrated, and such pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The veteran reported in a March 2002 statement that he only 
received treatment for his acromioclavicular separation 
residuals at the Columbia, South Carolina VA Medical Center 
(VAMC).  Records of treatment up to July 2003 were received 
from that facility.  Only more recent records from that 
facility need be obtained upon remand, absent a different 
statement from the veteran.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to entitlement to an 
increased evaluation for residuals of 
traumatic acromioclavicular separation.  
The duty to notify includes notice of 
any information or evidence, not 
previously provided to VA that is 
necessary to substantiate the claim.  
The veteran should be provided an 
opportunity to submit any evidence 
described.  Any notice and responses 
should be associated with the claims 
folder.  

2.  Any additional treatment records, 
including all records from the Columbia, 
South Carolina, VAMC beginning in July 
2003, should be obtained and associated 
with the claims folder.  

3.  The RO should arrange for the 
veteran to be scheduled for an 
appropriate examination to determine the 
nature and severity of his residuals of 
acromioclavicular joint separation due 
to trauma.  The claims file must be made 
available to and reviewed by the 
examiner prior to conducting the 
requested study, and the examination 
report should reflect that such a review 
was made.  Based on the examination and 
study of the case, the examiner should 
provide detailed descriptions of any 
current acromioclavicular separation 
symptomatology and offer an opinion as 
to how this impacts the functioning of 
the shoulder.  

In so doing, the examiner should address 
the extent of the acromioclavicular 
separation residuals, including whether 
it includes impairment of functioning of 
the shoulder (glenohumeral) joint.  If 
the residuals include impairment of the 
shoulder joint, the extent of that 
impairment should be included in the 
assessment of the acromioclavicular 
separation residuals.  If the residuals 
do not include impairment of the 
shoulder joint, the extent of the 
acromioclavicular separation residuals 
should be distinguished from any 
impairment due to impairment of the left 
shoulder joint, if possible.  It should 
also be determined if the arthritic 
changes noted are related to the service 
connected pathology.  

All necessary tests and studies should 
be accomplished, and all clinical 
findings should be set forth in detail.  
Affected range of motion in all planes 
should be addressed.  The examiner 
should also differential current 
disability as residuals of left 
acromioclavicular joint separation, from 
status post left cerebrovascular 
accident.   

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, attributable to residuals of 
the acromioclavicular separation, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare- up, that fact 
must be so stated.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration 
should be given to all pertinent rating 
criteria as well as to 38 C.F.R. 
§ 3.321(b).  If the action taken remains 
adverse to the veteran in any way, he 
and the representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




